Exhibit 10.2

 

FY 2011

 

RESTRICTED STOCK UNIT AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

The Company maintains the Hexcel Corporation 2003 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.                                       Notice of Grant; Acceptance of
Agreement.  The aggregate number of RSUs granted and the Grant Date shall be as
set forth under the Grantee’s account on Merrill Lynch Benefits OnLine®. 
Grantee will be deemed to accept the terms and conditions of this Agreement by
clicking the “Accept” button on the Merrill Lynch Benefits OnLine® Award
Acceptance screen with regard to the RSUs.

 

2.                                       Incorporation of Plan.  The Plan is
incorporated by reference and made a part of this Agreement, and this Agreement
shall be subject to the terms of the Plan, as the Plan may be amended from time
to time, provided that any such amendment of the Plan must be made in accordance
with Section IX of the Plan. The RSUs granted herein constitute an Award within
the meaning of the Plan.

 

3.                                       Terms of Restricted Stock Units.  The
grant of RSUs provided in Section 1 hereof shall be subject to the following
terms, conditions and restrictions:

 

(a)                                  The Grantee shall not possess any incidents
of ownership (including, without limitation, dividend and voting rights) in
shares of the Common Stock in respect of the RSUs until such RSUs have vested
and been distributed to the Grantee in the form of shares of Common Stock.

 

(b)                                 The RSUs and any interest therein may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, prior to the
distribution of the Common Stock in respect of such RSUs and subject to the
conditions set forth in the Plan and this Agreement. Any attempt to transfer
RSUs in contravention of this Section is void ab initio. RSUs shall not be
subject to execution, attachment or other process.

 

(c)                                  Forfeiture of RSUs on Certain Conditions.
Grantee hereby acknowledges that the Company has given or will give Grantee
access to certain confidential, proprietary or trade secret information, which
the Company considers extremely valuable and which provides the Company with a
competitive advantage in the markets in which the Company develops or sells its
products.  The Grantee further acknowledges that the use of such information by
Grantee other than in furtherance of Grantee’s job responsibilities with the
Company would be extremely detrimental to the Company and would cause immediate
and irreparable harm to the Company.

 

--------------------------------------------------------------------------------


 

In exchange for access to such confidential, proprietary or trade secret
information, Grantee hereby agrees as follows:

 

(i)                                     Notwithstanding anything to the contrary
contained in this Agreement, should the Grantee breach the “Protective
Condition” (as defined in Section (ii)), then (A) any RSUs, to the extent not
previously converted into RSU Shares distributed to the Grantee, shall
immediately be cancelled upon such breach, (B) the Grantee shall immediately
deliver to the Company the number of RSU Shares the Grantee received during the
180-day period immediately prior to such breach and (C) if any RSU shares were
sold during the 180-day period immediately prior to such breach, the Grantee
shall immediately deliver to the Company all proceeds of such sales.  “RSU
Shares” shall mean shares of Common Stock the Grantee may receive pursuant to
this Agreement. The RSU Shares and proceeds to be delivered under clauses
(B) and (C) may be reduced to reflect the Grantee’s liability for taxes payable
on such RSU Shares and/or proceeds.

 

(ii)                                  “Protective Condition” shall mean that
(A) the Grantee complies with all terms and provisions of any obligation of
confidentiality contained in a written agreement with the Company (or a
Subsidiary) signed by the Grantee, or otherwise imposed on Grantee by applicable
law, and (B) during the time Grantee is employed by the Company (or a
Subsidiary) and for a period of one year after the Grantee’s employment with the
Company (or a Subsidiary) terminates, the Grantee does not engage, in any
capacity, directly or indirectly, including but not limited to as employee,
agent, consultant, manager, executive, owner or stockholder (except as a passive
investor holding less than a 5% equity interest in any enterprise), in any
business enterprise then engaged in competition with the business conducted by
the Company anywhere in the world; provided, however, that the Grantee may be
employed by a competitor of the Company within such one year period so long as
the duties and responsibilities of Grantee’s position with such competitor do
not involve the same or substantially similar duties and responsibilities as
those performed by the Grantee for the Company (or a Subsidiary) in a business
segment of the new employer which competes with the business segment(s) with
which the Grantee worked or had supervisory authority over while employed by the
Company (or a Subsidiary).

 

(iii)                               In the event clauses 3(c)(i), (ii) or
(iii) are unenforceable in the jurisdiction in which the Grantee is employed on
the date hereof, such clause(s) nevertheless shall be enforceable to the full
extent permitted by the laws of the jurisdiction(s) in which the Grantee engages
in any activity prohibited by this clause 3(c).

 

4.                                       Vesting and Conversion of RSUs. 
Subject to Section 5, the RSUs shall vest and be converted into an equivalent
number of shares of Common Stock that will be immediately distributed to the
Grantee at the rate of 33-1/3% of the RSUs on each of the first three
anniversaries of the Grant Date.

 

5.                                       Termination of Employment; Change of
Control.

 

(a)                                  For purposes of the grant hereunder, any
transfer of employment by the Grantee among the Company and its Subsidiaries
shall not be considered a termination of employment.  Any change in employment
that does not constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall not be considered a termination of employment.  Any change in employment
that does constitute a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations (or any successor provision)
shall be considered a termination of employment.

 

2

--------------------------------------------------------------------------------


 

(b)                                 If the Grantee dies or terminates employment
due to Disability (as defined in the last Section hereof), all RSUs shall
immediately vest, be converted into shares of Common Stock and be distributed to
the Grantee within 30 days of the date of such termination; provided, however,
that if the Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) as of the date of such termination, all RSUs shall immediately vest but
shall not be converted into shares of Common Stock and distributed to the
Grantee until the earlier of (i) the date which is six months after the date of
the Grantee’s termination of employment and (ii) the date of the Grantee’s
death.  If the Grantee’s employment with the Company terminates due to the
Grantee’s Retirement (as defined in the last Section hereof), all RSUs shall
continue to vest (and be converted into an equivalent number of shares of Common
Stock that will be distributed to the Grantee) in accordance with Section 3
above. If the Grantee dies during the three year period immediately following
the Retirement of the Grantee, then all RSUs shall immediately vest, be
converted into shares of Common Stock and be distributed to the Grantee’s
personal representative within 30 days of the date of such death.

 

(c)                                  Subject to Section 5(d), if the Grantee’s
employment terminates for any reason other than death, Disability or Retirement,
the Grantee shall forfeit all unvested RSUs.

 

(d)                                 Notwithstanding any other provision
contained herein or in the Plan, in the event of a Change in Control (as defined
in the last Section hereof) or of the termination of this Agreement within
twelve months of a complete liquidation or dissolution of the Company that is
taxed under Section 331 of the Code, all RSUs shall immediately vest, be
converted into shares of Common Stock and be distributed to the Grantee within
30 days of the date of such event or (in the event of a complete liquidation or
dissolution of the Company) as soon as administratively practicable thereafter.

 

6.                                       Equitable Adjustment.  The aggregate
number of shares of Common Stock subject to the RSUs shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend or other increase or decrease in
such shares, effected without the receipt of consideration by the Company, or
other change in corporate or capital structure. The Committee shall also make
the foregoing changes and any other changes, including changes in the classes of
securities available, to the extent reasonably necessary or desirable to
preserve the intended benefits under this Agreement in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction involving the Company.

 

7.                                       Issuance of Shares.  Any shares of
Common Stock to be issued to the Grantee under this Restricted Stock Unit
Agreement may be issued in either certificated form, or in uncertificated form
(via the Direct Registration System or otherwise).

 

8.                                       Taxes.  Upon the conversion into shares
of Common Stock of some or all of the RSUs, absent a notification by the Grantee
to the Company which is received by the Company at least three business days
prior to the date of such conversion to the effect that the Grantee will pay to
the Company or a Subsidiary by check or wire transfer any taxes (“Withholding
Taxes”) the Company reasonably determines it or a Subsidiary is required to
withhold under applicable tax laws with respect to the RSUs which are the
subject of such conversion, the Company will reduce the number of shares of
Common Stock to be distributed to the Grantee in connection with such conversion
by a number of shares of Common Stock the Fair Market

 

3

--------------------------------------------------------------------------------


 

Value on the date of such conversion of which is equal to the total amount of
Withholding Taxes.  In the event the Grantee elects to pay to the Company or a
Subsidiary the Withholding Taxes with respect to the conversion of some or all
of the RSUs by check or wire transfer, the Company’s obligation to deliver
shares of Common Stock shall be subject to the payment in available funds by the
Grantee of all Withholding Taxes with respect to the RSUs which are the subject
of such conversion.  The Company or a Subsidiary shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
the Grantee any federal, state, local or other taxes required to be withheld
with respect to such payment.

 

9.                                       No Guarantee of Employment.  Nothing
set forth herein or in the Plan shall confer upon the Grantee any right of
continued employment for any period by the Company, or shall interfere in any
way with the right of the Company to terminate such employment.

 

10.                                 Section 409A

 

(a)                                  It is intended that this Agreement comply
in all respects with the requirements of Sections 409A(a)(2) through (4) of the
Code and applicable Treasury Regulations and other generally applicable guidance
issued thereunder (collectively, the “Applicable Regulations”), and this
Agreement shall be interpreted for all purposes in accordance with this intent.

 

(b)                                 Notwithstanding any term or provision of
this Agreement (including any term or provision of the Plan incorporated herein
by reference), the parties hereto agree that, from time to time, the Company
may, without prior notice to or consent of the Grantee, amend this Agreement to
the extent determined by the Company, in the exercise of its discretion in good
faith, to be necessary or advisable to prevent the inclusion in the Grantee’s
gross income pursuant to the Applicable Regulations of any compensation intended
to be deferred hereunder. The Company shall notify the Grantee as soon as
reasonably practicable of any such amendment affecting the Grantee.

 

(c)                                  In the event that the amounts payable under
this Agreement are subject to any taxes, penalties or interest under the
Applicable Regulations, the Grantee shall be solely liable for the payment of
any such taxes, penalties or interest.

 

(d)                                 Except as otherwise specifically provided
herein, the time for distribution of the RSUs as provided in Sections 4,
5(b) and 5(c) shall not be accelerated or delayed for any reason, unless to the
extent necessary to comply with or permitted under the Applicable Regulations.

 

11.                                 Notices.  Any notice required or permitted
under this Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in Grantee’s
employment records, or such other address as the Grantee may designate in
writing to the Company, or to the Company, Attention:  Corporate Secretary, or
such other address as the Company may designate in writing to the Grantee.

 

12.                                 Failure To Enforce Not a Waiver.  The
failure of either party hereto to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

13.                                 Governing Law.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware,
without regard to the conflicts of laws provisions thereof.

 

4

--------------------------------------------------------------------------------


 

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration before a three arbitrators constituting an
Employment Dispute Tribunal, to be held in Connecticut in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

 

14.                                 Miscellaneous.  This Agreement cannot be
changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof. The section
headings herein are intended for reference only and shall not affect the
interpretation hereof.

 

15.                                 Definitions.  For purposes of this
Agreement:

 

(a)                                  “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person. 
The term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act;

 

(b)                                 “Beneficial Owner” (and variants thereof)
shall have the meaning given in Rule 13d-3 promulgated under the Exchange Act
modified to reflect ownership pursuant to Section 318(a) of the Code;

 

(c)                                  “Cause” shall mean any (A) willful and
continued failure by the Grantee to obey the reasonable instructions of a person
to whom he reports, (B) willful and continued neglect by the Grantee of his
duties and obligations as an employee of the Company or (C) willful misconduct
of the Grantee or other actions in bad faith by the Grantee which are to the
detriment of the Company including, without limitation, conviction of a felony,
embezzlement or misappropriation of funds or conviction of any act of fraud. For
purposes of the foregoing, no act or failure to act on the Grantee’s part shall
be deemed “willful” unless done, or omitted to be done, by the Grantee not in
good faith and without the reasonable belief that the Grantee’s act, or failure
to act, was in the best interest of the Company;

 

(d)                                 “Change in Control” shall mean any of the
following events:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of more than 50% of either (A) the combined fair
market value of the then outstanding stock of the Company (the “Total Fair
Market Value”) or (B) the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the
Company (the “Total Voting Power”); excluding, however, the following: (I) any
acquisition by the Company or any of its Controlled Affiliates, (II) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Controlled Affiliates, (III) any Person
who becomes such a Beneficial Owner in connection with a transaction described
in the exclusion within paragraph (iv) below and (IV) any acquisition of
additional stock or securities by a Person who owns more than 50% of the Total
Fair Market Value or Total Voting Power of the Company immediately prior to such
acquisition; or

 

(ii)                                  any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company that, together with
any securities acquired directly or indirectly by

 

5

--------------------------------------------------------------------------------


 

such Person within the immediately preceding twelve-consecutive month period,
represent 40% or more of the Total Voting Power of the Company; excluding,
however, any acquisition described in subclauses (I) through (IV) of subsection
(i) above; or

 

(iii)                               a change in the composition of the Board
such that the individuals who, as of the effective date of this Agreement,
constitute the Board (such individuals shall be hereinafter referred to as the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, for purposes of this definition, that any
individual who becomes a director subsequent to such effective date, whose
election, or nomination for election by the Company’s stockholders, was made or
approved by a vote of at least a majority of the Incumbent Directors (or
directors whose election or nomination for election was previously so approved)
shall be considered an Incumbent Director; but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered an Incumbent Director; provided
finally, however, that, as of any time, any member of the Board who has been a
director for at least twelve consecutive months immediately prior to such time
shall be considered an Incumbent Director for purposes of this definition, other
than for the purpose of the first proviso of this definition; or

 

(iv)                              there is consummated a merger or consolidation
of the Company or any direct or indirect Subsidiary of the Company or a sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
(A) pursuant to which all or substantially all of the individuals and entities
who are the Beneficial Owners, respectively, of the outstanding Common Stock of
the Company and Total Voting Power immediately prior to such Corporate
Transaction will Beneficially Own, directly or indirectly, more than 50%,
respectively, of the outstanding common stock and the combined voting power of
the  then outstanding common stock and the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the company resulting from such Corporate Transaction (including, without
limitation, a company which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the Outstanding Common Stock
and Total Voting Power, as the case may be, and (B) immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of the company resulting from such
Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries); provided,
however, that notwithstanding anything to the contrary in subsections
(i) through (iv) above, an event which does not constitute a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any
successor provision), shall not be considered a Change in Control for purposes
of this Agreement;

 

(e)                                  “Disability” shall have the same meaning as
in the Company’s then current long term disability plan;

 

(f)                                    “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) of the Exchange Act and shall include “persons

 

6

--------------------------------------------------------------------------------


 

acting as a group” within the meaning of Section 1.409A-3(i)(5)(v)(B) of the
Treasury Regulations (or any successor provision); and

 

(g)                                 “Retirement” shall mean termination of the
Grantee’s employment, other than by reason of death or Cause, either (A) at or
after age 65 or (B) at or after age 55 after five (5) years of employment by the
Company (or a Subsidiary thereof).

 

7

--------------------------------------------------------------------------------